DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 11-26-2021 (“11-26-21 OA”), Applicant amended claims 1-3, 6, 12 and 13 while canceling claim 7 in reply dated 02/15/2022 (“02-15-22 Reply1”).
In response to the 11-26-21 OA, Applicant amended specification dated 03/03/2022 (“03-03-22 Reply2”).
Response to Arguments
Applicant’s amendments to title have overcome the objection to specification as set forth in page 2 of the 11-26-21 OA. 
Applicant’s amendments to claim 1 have overcome the 35 U.S.C. 112(b) rejections as set forth under line item number 1 of the 11-26-21 OA.
Applicant’s amendments to claim 6 have overcome the prior art rejections based at least in part on Yu as set forth under line item number 2 of the 11-26-21 OA. 
REASONS FOR ALLOWANCE
Claims 1-6 and 8-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 is allowed, because the 35 U.S.C. 112(b) rejections have been overcome. The combination of the first type of mask, second type of mask and third type of mask is not anticipated, taught or made obvious after a prior-art search. 
	Dependent claims 2-5 are allowed, because they depend on allowed claim 1.    

	Independent claim 6 is allowed, because it contains the allowable subject matter of now canceled dependent claim 7 as set forth under line item number 3 of the 11-26-21 OA.
	Dependent claims 8-10 are allowed, because they depend on allowed claim 6.

	Claims 11-13 are allowed, for reasons as set forth under line item numbers 4-5 of the 11-26-21 OA.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 March 10, 2022
/John P. Dulka/Primary Examiner, Art Unit 2895